DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 33, 35, 36, 43 and 46 are objected to because of the following informalities:
claim 33, line 5: change the two instances of “morgroside” to “mogroside”;
claim 35, line 2: delete “the” before “cane”;
claim 36, lines 2 and 4: change “stevial” to “steviol”;
claim 41, line 1:  change “composition” to “method” as claim 39 claims a method;
claim 43, line 1: delete “the” before “cane”; and
claim 46, line 1: delete “the” before “cane.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshinaka et al. (US 9,044,038).
Regarding claim 33, Yoshinaka et al. teach a method of increasing the sweetness potency of a non-mogroside based sweetener by adding a mogroside containing composition to form a mogroside containing sweetener (col. 3 lines 48-51).  Rebaudioside A and mogroside are provided in a ratio of 95:5 to 60:40 (col. 4 lines 44-46), falling within and therefore anticipating the claimed range.  
Regarding claim 34, Yoshinaka et al. teach the composition further comprises thaumatin (col. 4 lines 59-62).
Regarding claim 35, where Yoshinaka et al. teach rebaudioside A, which is an extract from the stevia plant, as the non-mogroside sweetener as set forth above with regard to claim 33, this is considered to anticipate claims to “stevia” as a species anticipates a claim to a genus.  MPEP § 2131.02 (I).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-38 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaka et al. (US 9,044,038) in view of Yoshikawa et al. (Yoshikawa, S., Murata, Y., Sugiura, M., Kiso, T., Shizuma, M., Kitahata, S., Nakano, H. 2005. “Transglycosylation of Mogroside V, a Triterpene Glycoside in Siraitia grosvenori, by Cyclodextrin Glucanotransferase and Improvement of the Qualities of Sweetness.” J. Appl. Glycosci. Vol. 52, pp. 247-252; cited on IDS filed July 7, 2020).
Yoshinaka et al. teach a method to increase sweetness potency of a non-mogroside based sweetener as set forth above with regard to claim 33.
Regarding claims 36 and 37, Yoshinaka et al. are silent as to the mogroside containing composition comprising glycosylated mogrosides.
Yoshikawa et al. teach glycosylated mogroside V.  The glycosylation of the mogroside V reduces the bitterness and overall improves the quality of the sweetness of the mogroside V (p. 250, “Sweetness of the transfer products”; Table 1).
Therefore, where Yoshinaka et al. teach mogrosides in combination with non-mogroside based sweeteners in order to improve the sweetness potency, it would have been obvious to have utilized glycosylated mogroside V in the method of Yoshinaka et al. as Yoshikawa et al. teach that mogroside V is known to be glycosylated in order to improve its sweetness.  The glycosylation of the mogroside V in the invention of Yoshinaka et al., therefore, would have been expected to further improve the quality of the sweetness of the combination of the mogroside and non-mogroside based sweetener.  The range of non-mogroside sweetener to glycosylated mogroside is considered to be obvious over Yoshinaka et al. as the claimed range overlaps the range of 95:5 to 60:40 rebaudioside A: mogroside V taught by the prior art (col. 4 lines 44-46).
Regarding claim 38, Yoshikawa et al. teach that the mogroside V (MV) in the extract is 30% by weight, based on the weight of the extract (p. 247 “Materials”).  This falls between the GMG-V20 and GMG-V40.  They further teach that reaction mixtures using various amounts of MV were glycosylated (p. 248 “Effect of acceptor and donor concentrations on the transglycosylation of MV”).  Therefore, as the starting amount of MV taught by Yoshikawa et al. varies in amounts overlapping the claimed amounts, the claimed glycosylated mogroside V amounts are considered to be obvious over the prior art.
Regarding claims 42 and 44, Yoshinaka et al. teach a composition comprising rebaudioside A and a mogroside where the rebaudioside A and mogroside comprise from 97-99% by weight of the total composition, and where the rebaudioside A and mogroside V are present in a weight ratio of 95:5 to 60:40 (col. 4 lines 44-49), which overlaps the claimed ratio.  The combination of the compounds improves the sweetness quality (col. 3 lines 48-51).
Yoshinaka et al. are silent as to the mogrosides being glycosylated.
Yoshikawa et al. teach glycosylated mogroside V.  The glycosylation of the mogroside V reduces the bitterness and overall improves the quality of the sweetness of the mogroside V (p. 250, “Sweetness of the transfer products”; Table 1).
Therefore, where Yoshinaka et al. teach mogrosides in combination with non-mogroside based sweeteners in order to improve the sweetness potency, it would have been obvious to have utilized glycosylated mogroside V in the method of Yoshinaka et al. as Yoshikawa et al. teach that mogroside V is known to be glycosylated in order to improve its sweetness.  The glycosylation of the mogroside V in the invention of Yoshinaka et al., therefore, would have been expected to further improve the quality of the sweetness of the combination of the mogroside and non-mogroside based sweetener.  The range of non-mogroside sweetener to glycosylated mogroside is considered to be obvious over Yoshinaka et al. as the claimed range overlaps the range of 95:5 to 60:40 mogroside V: rebaudioside A taught by the prior art (col. 4 lines 44-46).
Regarding claim 43, the composition of Yoshinaka et al. also includes thaumatin (col. 4 lines 47-49).

Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaka et al. (US 9,044,038) in view of Markosyan (US 2012/0214751; cited on IDS filed July 7, 2020).
Yoshinaka et al. teach a method to increase sweetness potency of a non-mogroside based sweetener as set forth above with regard to claim 33.
Yoshinaka et al. are silent as to the mogroside containing composition comprising glycosylated steviol glycosides.
Markosyan teaches glycosylated steviol glycosides.  The glycosylation of the steviol glycosides reduces or eliminates undesirable properties of stevia sweeteners  and overall improves the quality of the sweetness of the steviol glycoside [0011-0012; 0058].
Therefore, where Yoshinaka et al. teach mogrosides in combination with non-mogroside based sweeteners in order to improve the sweetness potency, it would have been obvious to have utilized glycosylated steviosides in the method of Yoshinaka et al. as Markosyan teaches that rebaudioside A is known to be glycosylated in order to improve its sweetness [0032].  The glycosylation of the rebaudioside A in the invention of Yoshinaka et al., therefore, would have been expected to further improve the quality of the sweetness of the combination of the mogroside and non-mogroside based sweetener.

Claims 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaka et al. (US 9,044,038) in view of Yoshikawa et al. (Yoshikawa, S., Murata, Y., Sugiura, M., Kiso, T., Shizuma, M., Kitahata, S., Nakano, H. 2005. “Transglycosylation of Mogroside V, a Triterpene Glycoside in Siraitia grosvenori, by Cyclodextrin Glucanotransferase and Improvement of the Qualities of Sweetness.” J. Appl. Glycosci. Vol. 52, pp. 247-252; cited on IDS filed July 7, 2020) and Markosyan (US 2012/0214751; cited on IDS filed July 7, 2020).
Regarding claims 45 and 47, Yoshinaka et al. teach a composition comprising rebaudioside A and a mogroside where the rebaudioside A and mogroside comprise from 97-99% by weight of the total composition, and where the rebaudioside A and mogroside V are present in a weight ratio of 95:5 to 60:40 (col. 4 lines 44-49), which overlaps the claimed ratio.  The combination of the compounds improves the sweetness quality (col. 3 lines 48-51).
Yoshinaka et al. are silent as to the composition comprising glycosylated mogrosides and glycosylated steviol glycosides derived from rebaudioside A.
Yoshikawa et al. teach glycosylated mogroside V.  The glycosylation of the mogroside V reduces the bitterness and overall improves the quality of the sweetness of the mogroside V (p. 250, “Sweetness of the transfer products”; Table 1).
Similarly, Markosyan teaches glycosylated steviol glycosides.  The glycosylation of the steviol glycosides reduces or eliminates undesirable properties of stevia sweeteners and overall improves the quality of the sweetness of the steviol glycoside [0011-0012; 0058].
Therefore, where Yoshinaka et al. teach mogrosides in combination with non-mogroside based sweeteners in order to improve the sweetness potency, it would have been obvious to have utilized glycosylated mogroside V and glycosylated rebaudioside A in the method of Yoshinaka et al. as Yoshikawa et al. teach that mogroside V is known to be glycosylated in order to improve its sweetness, and Markosyan similarly teaches that glycosylation improves the sweetness qualities of rebaudioside A.  The glycosylation of the mogroside V in the invention of Yoshinaka et al. and a portion of the rebaudioside A, therefore, would have been expected to further improve the quality of the sweetness of the combination of the mogroside and non-mogroside based sweetener.  The range of non-mogroside sweetener to glycosylated mogroside is considered to be obvious over Yoshinaka et al. as the claimed range overlaps the range of 95:5 to 60:40 mogroside V: rebaudioside A taught by the prior art (col. 4 lines 44-46).
Regarding claim 46, the composition of Yoshinaka et al. also includes thaumatin (col. 4 lines 47-49).

Claims 33-36, 39, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayasatha et al. (US 2014/0199246; cited on IDS filed July 7, 2020).
Regarding claim 33, Purkayasatha et al. teach a method for improving the sweetness of a non-mogroside based sweetener (e.g., rebaudioside A) comprising combining the steviol glycoside with mogroside based sweeteners including glycosylated mogrosides [0054].
Purkayasatha et al. does not teach a ratio of non-mogroside: mogroside sweetener as claimed.  However, given that Purkayasatha et al. teach a combination of GMG and steviol glycosides, and generally teach that their compositions provide a “superior” taste profile (Abstract), one of ordinary skill would have been able to have arrived at the claimed amount of GMG through no more than routine experimentation.  Therefore, it would have been obvious to have arrived at a composition comprising a combination of a non-mogroside sweetener and a glycosylated mogroside as claimed with the reasonable expectation that a composition having increased sweetness would be provided as all of the claimed components are known to be included in sweetener compositions.
Regarding claim 34, Purkayasatha et al. teaches their composition may further comprise thaumatin [0053].
Regarding claim 35, Purkayasatha et al. teach the composition may comprise non-mogroside based sweeteners including erythritol, xylitol, sorbitol, sucralose, aspartame, fructose, dextrose and sucrose [0056-0062].  Therefore, it would have been obvious to have combined a non-mogroside based sweetener as claimed with a mogroside containing sweetener as it was known in the art to combine sweeteners in order to provide the predictable result of increasing sweetness potency.
Regarding claim 36, Purkayasatha et al. teach blends of ingredients containing steviol glycosides and glycosylated terpenoid sweeteners, including glycosylated mogrosides (GMG) [0054].  Regarding the ratio, as set forth above with regard to claim 33, Purkayasatha et al. does not teach a ratio of GMG: steviol glycoside ratio as claimed.  However, given that Purkayasatha et al. teach a combination of GMG and steviol glycosides, and generally teach that their compositions provide a “superior” taste profile (Abstract), one of ordinary skill would have been able to have arrived at the ratio through no more than routine experimentation.  Therefore, it would have been obvious to have arrived at a composition comprising a combination of a steviol and a glycosylated mogroside as claimed with the reasonable expectation that a composition having increased sweetness would be provided as all of the claimed components are known to be included in sweetener compositions.
Regarding claim 39, Purkayasatha et al. state that their invention pertains to ingredients comprising steviol glycosides in combination with glycosylated terpenoids, including glycosylated mogrosides and glycosylated steviol glycosides [0054].  Therefore, it would have been obvious to have provided a combination of the non-mogroside sweetener (e.g., a steviol glycoside) in combination with glycosylated mogrosides and glycosylated steviol glycosides as Purkayasatha et al. teach all of the components to be included in sweetener compositions.  Where Purkayasatha et al. teach glycosylated steviol glycosides 
Regarding claims 42 and 43, Purkayasatha et al. teach blends of ingredients containing steviol glycosides and glycosylated terpenoid sweeteners, including glycosylated mogrosides (GMG) [0054].  Purkayasatha et al. teach that steviol glycosides includes Reb A [0026].  Purkayasatha et al. teach additional sweeteners including sucrose, thaumatin, erythritol, and sucralose for combination with the glycosylated mogrosides and steviol glycosides ([0044-0049]). Therefore, it would have been obvious to have utilized one or more additional sweeteners in the sweetening composition, as Purkayasatha et al. teach that the claimed components are known to be combined to form a sweetener composition.
Purkayasatha et al. does not teach an amount of GMG in the composition or a ratio of GMG: Rebaudioside A.  However, given that Purkayasatha et al. teach a combination of GMG and steviol glycosides, and generally teach that their compositions provide a “superior” taste profile (Abstract), one of ordinary skill would have been able to have arrived at the claimed amount of GMG through no more than routine experimentation.  Therefore, it would have been obvious to have a composition comprising a combination of rebaudioside A and a glycosylated mogroside with the reasonable expectation that a composition having increased sweetness potency would have been provided, as Purkayasatha et al. teach that their blends provide a superior taste profile (Abstract) and all of the claimed components are known to be included in sweetener compositions.
Regarding claim 43, Purkayasatha et al. teach additional sweeteners including sucrose, thaumatin, erythritol, and sucralose for combination with the glycosylated mogrosides and steviol glycosides ([0044-0049]).  Therefore, it would have been obvious to have utilized one or more additional sweeteners in the sweetening composition, as Purkayasatha et al. teach that the claimed components are known to be combined to form a sweetener composition.

Claims 37, 38 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayasatha et al. (US 2014/0199246; cited on IDS filed July 7, 2020) in view of Yoshikawa et al. (Yoshikawa, S., Murata, Y., Sugiura, M., Kiso, T., Shizuma, M., Kitahata, S., Nakano, H. 2005. “Transglycosylation of Mogroside V, a Triterpene Glycoside in Siraitia grosvenori, by Cyclodextrin Glucanotransferase and Improvement of the Qualities of Sweetness.” J. Appl. Glycosci. Vol. 52, pp. 247-252; cited on IDS filed July 7, 2020).
Regarding claims 37 and 44, Purkayasatha et al. teach glycosylated mogrosides, as detailed above with regard to claims 33 and 42.
Purkayasatha et al. are silent as to the glycosylated mogrosides being glycosylated mogroside V.
Yoshikawa et al. teach glycosylated mogroside V.  The glycosylation of the mogroside V reduces the bitterness and overall improves the quality of the sweetness of the mogroside V (p. 250, “Sweetness of the transfer products”; Table 1).
Therefore, where Purkayasatha et al. generally teach glycosylated mogrosides, it would have been obvious to have glycosylated mogroside V as Yoshikawa et al. teach that mogroside V is known to be glycosylated in order to improve its sweetness.
Regarding claim 38, Yoshikawa et al. teach that the mogroside V (MV) in the extract is 30% by weight, based on the weight of the extract (p. 247 “Materials”).  This falls between the GMG-V20 and GMG-V40.  They further teach that reaction mixtures using various amounts of MV were glycosylated (p. 248 “Effect of acceptor and donor concentrations on the transglycosylation of MV”).  Therefore, as the starting amount of MV taught by Yoshikawa et al. varies in amounts overlapping the claimed amounts, the claimed glycosylated mogroside V amounts are considered to be obvious over the prior art.

Claims 40, 41, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayasatha et al. (US 2014/0199246; cited on IDS filed July 7, 2020) in view of Purkayasatha et al. (US 2014/0017378; hereinafter ‘378; cited on IDS filed July 7, 2020).
Regarding claims 40 and 41, Purkayasatha et al. teach blends of ingredients containing steviol glycosides and glycosylated terpenoid sweeteners, including glycosylated mogrosides and glycosylated steviol glycosides [0054], as set forth above with regard to claim 39.  Purkayasatha et al. teach that steviol glycosides includes Reb A [0026].
Purkayasatha et al. are silent as to the glycosylated steviol glycosides being a glycosylated rebaudioside A as claimed.
‘378 teaches glycosylated steviol glycosides, where glycosylated steviol glycosides are produced by the glycosylation of stevioside and rebaudioside A (e.g., Example 1).
Therefore, where Purkayasatha et al. teaches the inclusion of glycosylated steviol glycosides in the sweetener composition, and where ‘378 teaches the glycosylation of stevioside and rebaudioside A as the predominant steviol glycosides, it would have been obvious to have included the glycosylation products of rebaudioside A as taught by ‘378 in the sweetener composition of Purkayasatha et al. as glycosylated steviol glycosides as claimed were known to be included in sweetener compositions.
Regarding claim 45, Purkayasatha et al. teach blends of ingredients containing steviol glycosides and glycosylated terpenoid sweeteners, including glycosylated mogrosides (GMG) [0054].  Purkayasatha et al. teach that steviol glycosides includes Reb A [0026].  Purkayasatha et al. teach additional sweeteners including sucrose, thaumatin, erythritol, and sucralose for combination with the glycosylated mogrosides and steviol glycosides ([0044-0049]).  Therefore, it would have been obvious to have utilized one or more additional sweeteners in the sweetening composition, as Purkayasatha et al. teach that the claimed components are known to be combined to form a sweetener composition.
Purkayasatha et al. does not teach an amount of GMG in the composition or a ratio of GMG and GSG: Rebaudioside A.  However, given that Purkayasatha et al. teach a combination of GMG, GSG and steviol glycosides [0054], and generally teach that their compositions provide a “superior” taste profile (Abstract), one of ordinary skill would have been able to have arrived at the claimed amount of GMG through no more than routine experimentation.  Therefore, it would have been obvious to have a composition comprising a combination of rebaudioside A, glycosylated mogroside and glycosylated steviol glycoside with the reasonable expectation that a composition having increased sweetness potency would have been provided, as Purkayasatha et al. teach that their blends provide a superior taste profile (Abstract) and all of the claimed components are known to be included in sweetener compositions.
Regarding claim 46, Purkayasatha et al. teach additional sweeteners including sucrose, thaumatin, erythritol, and sucralose for combination with the glycosylated mogrosides and steviol glycosides ([0044-0049]). Therefore, it would have been obvious to have utilized one or more additional sweeteners in the sweetening composition, as Purkayasatha et al. teach that the claimed components are known to be combined to form a sweetener composition.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Purkayasatha et al. (US 2014/0199246; cited on IDS filed July 7, 2020) in view of Purkayasatha et al. (US 2014/0017378; hereinafter ‘378; cited on IDS filed July 7, 2020) as applied to claim 45, and in further view of Yoshikawa et al. (Yoshikawa, S., Murata, Y., Sugiura, M., Kiso, T., Shizuma, M., Kitahata, S., Nakano, H. 2005. “Transglycosylation of Mogroside V, a Triterpene Glycoside in Siraitia grosvenori, by Cyclodextrin Glucanotransferase and Improvement of the Qualities of Sweetness.” J. Appl. Glycosci. Vol. 52, pp. 247-252; cited on IDS filed July 7, 2020).
Regarding claim 47, modified Purkayasatha et al. teaches glycosylated mogrosides, as detailed above with regard to claim 45.
Purkayasatha et al. are silent as to the glycosylated mogrosides being a glycosylated mogroside as claimed.
Yoshikawa et al. teach glycosylated mogroside V.  The glycosylation of the mogroside V reduces the bitterness and overall improves the quality of the sweetness of the mogroside V (p. 250, “Sweetness of the transfer products”; Table 1).
Therefore, where Purkayasatha et al. generally teach glycosylated mogrosides, it would have been obvious to have glycosylated mogroside V as Yoshikawa et al. teach that mogroside V is known to be glycosylated in order to improve its sweetness.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791